Citation Nr: 0933845	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-01 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vision loss.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a condition causing 
blackouts.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 
1966 to May 1969, and in the U.S. Coast Guard from May 1972 
to October 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and November 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The May 2004 
rating decision denied the Veteran's claim for PTSD because 
new and material evidence had not been submitted.  The 
November 2004 rating decision denied the Veteran's claims for 
service connection for vision loss, tinnitus, hearing loss, 
headaches, and a condition to account for blackouts.

In January 2008, evidence from the Veteran was received by 
the Board subsequent to the issuance of the last SSOC.  A 
waiver of RO consideration was not provided. However, a 
review of this evidence reveals that the submission consists 
of stressor information that has previously been provided, 
and photos (not previously provided) but that may be 
considered by the RO in the first instance upon remand.

The issues of entitlement to service connection for a 
psychiatric disorder to include PTSD, bilateral hearing loss, 
headaches, and a condition causing blackouts are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The February 2003 RO rating decision that denied a claim 
of entitlement to service connection for post-traumatic 
stress disorder was not appealed and is final.

2.  The evidence received since that February 2003 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for post-traumatic stress 
disorder and raises a reasonable possibility of 
substantiating the claim.

3.  The credible lay evidence of record establishes that the 
Veteran has suffered from continuous symptoms of tinnitus 
since service.

4.  The evidence does not establish that the Veteran 
currently suffers from blindness or vision loss due to an 
incident of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for post-traumatic 
stress disorder. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).

2.  By extending the benefit of the doubt to the Veteran, his 
tinnitus was incurred in active service. 38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

3.  Service connection for vision loss is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The requirements apply to all five 
elements of a service connection claim: (1) veteran status, 
(2) existence of a disability, (3) a connection between the 
veteran's service and the disability, (4) degree of 
disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

The RO provided notice to the Veteran in December 2002, 
November 2003, May 2004, and August 2004 letters that were 
issued prior to the decisions on appeal, regarding what 
information and evidence is needed to substantiate claims for 
service connection, as well as what information and evidence 
must be submitted by the Veteran, and the types of evidence 
that will be obtained by VA.  The RO provided notice to the 
Veteran in a November 2003 letter, issued prior to the May 
2004 decision on appeal, regarding the need to submit new and 
material evidence to reopen the claim, as well as advising 
the Veteran of the basis for the prior denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  March 2006 and August 2006 
letters also provided the Veteran with notice of the 
information and evidence needed to establish a disability 
rating and an effective date for his claimed disability.  
This claim was last adjudicated in January 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post-service treatment records, and VA 
examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process, providing 
evidence and multiple statements in support of his claims.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  New and material evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim. 38 U.S.C.A. 
§ 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).

The Veteran was denied a claim for entitlement to service 
connection for a nervous condition in a November 1974 rating 
decision due to a lack of evidence that the Veteran suffered 
from a chronic nervous condition.  The Veteran was originally 
denied a claim for PTSD in a July 2002 rating decision, where 
the RO found that there was no evidence the Veteran was 
diagnosed with PTSD (meeting all the criteria as stated in 
the Diagnostic and Statistical manual of Mental Disorders 
published by the American Psychiatric Association) and 
because there was no evidence of a nexus between the 
Veteran's psychiatric disorder and an incident in service.  
The Veteran was then scheduled for a VA psychiatric 
evaluation, but he failed to report.  The RO issued a 
February 2003 rating decision confirming and continuing the 
denial from July 2002.  The Veteran was notified of that 
decision by a February 20, 2003 letter.  A notice of 
disagreement was not received within one year of that letter, 
and the decision became final.  38 C.F.R. § 20.1104.  

The evidence of record at the time of the February 2003 
rating decision included: service treatment and personnel 
records, treatment reports from the VAMC Asheville dated 
February 2001 through December 2001, treatment reports from 
the VAMC Asheville dated December 2001 to February 2002 which 
included a "possible" diagnosis of PTSD, and an extract 
from a service treatment record from August 20, 1973.

The Veteran requested that he be afforded an additional VA 
examination after not reporting to a previously scheduled 
one.  After the Veteran reported to a March 2004 independent 
mental health examination the RO, in May 2004, denied a claim 
to reopen a claim for service connection for PTSD.  Evidence 
that had been provided since the February 2003 rating 
decision included:  a November 2003 Asheville VAMC mental 
health note where the staff psychiatrist diagnosed the 
Veteran with PTSD and dysthymic disorder, the March 2004 
independent mental health evaluation where the Veteran was 
diagnosed with cognitive disorder NOS, and no personality 
disorders, a June 2004 Asheville VAMC mental health note 
where the Veteran was diagnosed with PTSD, dysthymic 
disorder, and organic amnestic syndrome, statements from the 
Veteran describing four stressors, a September 20, 1973 U.S. 
Coast Guard excerpt regarding the Veteran's psychiatric 
evaluation prior to discharge from service, a letter from the 
Veteran's nurse's aid regarding her experience with the 
Veteran and his flashbacks, a March 2006 Asheville VAMC 
mental health note where the Veteran was diagnosed with 
dysthymic disorder and PTSD due to military sexual trauma and 
combat, and an August 2007 Asheville VAMC note from a 
different VA physician who diagnosed the Veteran with PTSD 
and depression.

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Furthermore, it relates to an 
unestablished fact necessary to substantiate the claim, 
namely that the Veteran has been diagnosed with PTSD due to 
his described stressors.  Moreover, it raises a reasonable 
possibility of substantiating the claim. Accordingly, 
reopening of the claim is in order.



B.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

1.  Tinnitus

In written and oral statements in support of his claim, the 
Veteran has described exposure to acoustic trauma during 
service in Korea during the Vietnam War when he served as a 
lineman in the 122 Signal Battalion.  The Veteran's DD Form 
214 for his service in the Army noted that he received the 
Expert (Rifle) award.  The Veteran also described an incident 
of an explosion in a tunnel he was working in that caused his 
ears to bleed, and that his tinnitus began shortly after this 
incident.  There is no corroboration from the Veteran's 
service records or in the claims file that such an explosion 
occurred.  The Veteran contends that the tinnitus began in 
service, and that it has been continuous since service. 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disability is not 
a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The Federal Circuit held in Buchanan v. Nicholson that the 
lack of contemporaneous medical records does not, in and of 
itself, render lay testimony not credible.  Buchanan v. 
Nicholson, 451 F.3d. 1331, 1336 (Fed. Cir. 2006).  As a 
finder of fact, though, the Board may weigh the absence of 
contemporaneous records when assessing the credibility of the 
lay evidence.  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 
Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996).

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for, tinnitus.  When the Veteran 
was examined to be a candidate for air crew in the U.S. Coast 
Guard in October 1972 (this would be after the trauma the 
Veteran reported occurred during his service in the U.S. 
Army), tinnitus was not noted.

The first mention of tinnitus in the claims file comes from a 
March 2002 statement from the Veteran that he has had 
continuous ringing in his ears since service.  During a June 
2006 audiology consult the Veteran complained of long 
standing constant, bilateral tinnitus.  The Veteran also 
noted the history of being near an explosion in service.  An 
additional surgical ENT consult in June 2006 noted that long 
standing mental health issues always make the perception of 
tinnitus worse.  

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the Veteran's contentions that 
he has had continuous tinnitus since service.  Though the 
Veteran's statements that he was injured during an explosion 
cannot be corroborated by the record, the Veteran's service 
records document that he served as a lineman and that he was 
exposed to gunfire during his service.

Furthermore, the Veteran testified that he experienced the 
onset of tinnitus in service, and has had continuous symptoms 
since that time.  Thus, the Board finds that the record has 
evidence of in-service noise exposure consistent with the 
conditions of that time and the Veteran offered credible 
testimony regarding the chronicity of his claimed tinnitus.  
Resolving the benefit of the doubt in the Veteran's favor, 
and without ascribing error to the action of the RO, service 
connection is established for tinnitus.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.

2.  Vision Loss

The Veteran has claimed that he suffers from vision loss as a 
result of his time in the U.S. Army, and he specifically 
mentioned his time working in the tunnels near North Korea.  
The Veteran also claimed that there were chemicals and a mist 
in the air of the tunnels that may have been the reason for 
his vision loss. 

The Veteran noted on his May 1966 enlistment examination that 
he had eye trouble, however he did not note it again on his 
April 1969 examination.  Additionally in his October 1972 
U.S. Coast Guard examination he was found to have normal eyes 
and vision.  An April 1973 service treatment record noted 
that the Veteran was "sitting in class when things started 
getting blurry."  This was noted as a sudden onset and the 
physician assessed that the Veteran had nervous anxiety due 
to school, and that the Veteran's symptoms were anxiety 
reactions.

The post-service treatment records contained in the claims 
file do not show that the Veteran has been diagnosed with a 
condition resulting in vision loss or blurred vision.  There 
is also no indication that the Veteran has sought continued 
treatment for vision loss.  Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, where as here, competent 
evidence does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Without a diagnosis which relates to active service, there is 
no basis on which to grant service connection for vision 
loss.  Therefore, service connection for this disability is 
denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder, to include 
PTSD is reopened.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for vision loss is denied.


REMAND

After a review, the Board observes that additional 
development is necessary in this case prior to adjudication 
of the claims for service connection for a psychiatric 
disorder, including PTSD (on the merits), hearing loss, 
headaches, and a condition causing blackouts.

A.  PTSD

Further development is needed in regards to the Veteran's 
claimed in-service stressors.

The Veteran has submitted numerous written statements 
regarding the stressors he contends caused his current 
psychiatric condition.  In these statements the Veteran has 
presented several specific alleged stressors, to include that 
he was the victim of sexual assault during basic training 
(the Veteran supplied names and photos of the alleged 
assaulters). Verification of other stressors has been 
unsuccessful.

In regards to the Veteran's stressor of sexual assault during 
basic training, the Veteran provided a written statement that 
he reported his sexual assault to his treating physician and 
to his commander.  It does not appear that the RO attempted 
to verify if disciplinary action was ever taken against the 
accused soldiers.  As noted above, the Veteran's service 
treatment records show that he was treated for anxiety in 
service.  Additionally, the Veteran was discharged from the 
U.S. Coast Guard due to a psychiatric disorder.  An attempt 
should be made to obtain a summary of any U.S. Army Criminal 
Investigation Command (CID) investigation or other 
investigation regarding the Veteran's assault.

While in the U.S. Coast Guard the Veteran was seen for a 
psychiatric evaluation by a psychiatrist because of acute and 
chronic anxiety.  The psychiatrist determined that the 
Veteran had an adjustment reaction to adult life with 
underlying passive-aggressive personality traits which caused 
his anxious reactions.  The Veteran was later 
administratively discharged due to his passive-aggressive 
personality disorder. 

Since service the Veteran has been treated at the Asheville 
VAMC for PTSD, dysthymic disorder, cognitive NOS, organic 
amnestic syndrome, and depression.  The Veteran was afforded 
an independent mental health evaluation in March 2004, where 
the examiner was most struck by the Veteran's confusion and 
obvious dementia, and suggested that the Veteran have a 
dementia work-up done.  Though the examiner looked through 
the Veteran's treatment records he did not note some of the 
stressors the Veteran reported to his Asheville VAMC staff 
psychiatrist.  Also the Veteran only described a stressor of 
a drum exploding and the Veteran being forced to work in 
tunnels in Korea to the March 2004 examiner.

Since the March 2004 examination the Veteran has continued to 
be treated under a diagnosis of PTSD by the Asheville VAMC, 
and in March 2006 the Veteran was diagnosed with dysthymic 
disorder and PTSD due to military sexual trauma and combat.  
The VA physician provided a diagnosis of PTSD due to sexual 
trauma without the benefit of a review of the Veteran's 
entire claims file, which fails to reflect the Veteran was 
treated for injuries resulting from the trauma (as the 
Veteran reported that he immediately sought medical 
attention).  The Board, however, recognizes that the evidence 
of record need only indicate that the claimed disability may 
be associated with an incident of service, which is a low 
threshold, to trigger VA's duty to provide a medical nexus 
opinion.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 2008); 38 
C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  As the Veteran is currently diagnosed 
with the claimed disability and other psychiatric disorders, 
and there is an indication in the record that the claimed 
disability could possibly be associated with his service, the 
Board finds that it is necessary to afford the Veteran a VA 
examination and obtain a medical nexus opinion based on a 
comprehensive review of the entire claims file, including 
service and post-service medical evidence.

B.  Hearing Loss

As noted above, the Veteran contends that his hearing loss 
began in service due to trauma from being in a tunnel when a 
bomb exploded.  The Veteran has also described that after the 
bomb went off he had blood running out of his ears.  

The Veteran first claimed he had hearing loss due to his 
service in Korea in a March 2002 statement.  In June 2006 an 
audiology consult noted that the Veteran had light to 
moderate sloping sensorineural hearing loss in the 2000-8000 
Hz range in the right ear and mild to moderate sensorineural 
hearing loss in the 3000-8000 Hz range.  The audiologist did 
not provide numbered readings.  The audiologist also noted 
the Veteran's reported acoustic trauma, including the claimed 
explosion.  A June 2006 surgical ENT consult noted that the 
Veteran's pattern of hearing was "more presbycusis than 
acoustical in nature."

As the Veteran contends that his hearing has deteriorated 
since service, and he has been found to currently have 
hearing loss which may be partially due to acoustic trauma, 
the Veteran should be afforded a VA audiology examination in 
conjunction with his service connection claim.

C.  Headaches and a condition causing blackouts

The Veteran contends that he has had severe headaches and 
episodes of blacking out and dizziness since he was involved 
in an explosion in Korea.  On the Veteran's May 1966 
enlistment examination he noted that he had a history of 
frequent or severe headaches and a history of dizziness.  An 
August 1966 service treatment record noted that the Veteran 
complained of a headache and that he was constipated.  A 
December 1966 treatment record noted that the Veteran 
complained of "dizzy spells" and coughing.  An August 1973 
service treatment record noted that the Veteran complained of 
having a headache and of feeling dizzy, nauseous and that 
things began to become blurry during class.  The in-service 
physician assessed that the Veteran was having an anxiety 
reaction, possibly due to school.

The Veteran has provided written statements that he has 
continued to have headaches and dizzy spells since service.  
Post service treatment records contained in the claims folder 
account for limited instances of complaints of headaches and 
dizziness.  In February 2001, during a mental health visit, 
the Veteran complained of being anxious, having chest pain, 
shortness of breath, a headache, dizziness, and a history of 
recent syncopal episodes.  The staff psychiatrist noted that 
the Veteran's psychiatric condition was secondary to acute 
physical problems.  During the Veteran's June 2006 surgical 
ENT consult he complained of visual aura headaches and nausea 
"not unlike classic migraine".  In October 2006 the Veteran 
complained of headaches that were associated with swelling 
and pain in the Veteran's legs which would travel up the 
Veteran's leg and back and result in a headache.  In August 
2007, during an endoscopy screening clinic, the Veteran 
stated that the took one Tums and became very dizzy and fell 
to the floor.

As the Veteran's service treatment records do note that the 
Veteran complained of headaches and dizziness in service, and 
the Veteran currently still complains of headaches and 
dizziness/blackouts, the Veteran should be afforded a VA 
examination to determine if he suffers from a chronic 
headache condition or a condition causing blackouts, and if 
so, if they are related to service.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & 2008); 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Also, as 
an in-service physician noted that the Veteran's headache and 
dizziness may be related to his anxiety, the VA examiner 
should also address if any diagnosed headache or blackout 
conditions are secondary to any diagnosed psychiatric 
disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).  

D.  Additional Considerations

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Since the Board has determined that  examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
Veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with 
reopened claim, the claim will be denied.  38 C.F.R. § 
3.655(b) (2008).


Accordingly, the case is REMANDED for the following action:

1.  Copies of  records of treatment for 
the disabilities in question from the 
Asheville VAMC dating from November 2007 
should be obtained and associated with the 
claims file.

2.  Request that the NPRC search for any 
separately filed psychiatric records, DIC 
investigation records, or separately filed 
service treatment records.  Associate with 
the claims file any records obtained or 
negative responses received.

3.  After the above development, the 
Veteran should then be afforded a VA 
psychiatric examination.  All necessary 
tests should be performed.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The rationale for 
all opinions expressed must be set forth. 

If sufficient corroborating evidence is 
provided to verify any of the Veteran's 
claimed in-service sexual assault, the 
examiner should determine whether the 
Veteran suffers from PTSD as a result of 
the verified stressor.  The examiner 
should state whether the verified stressor 
is of a nature sufficient to result in 
PTSD, and if so, whether the Veteran meets 
the diagnostic criteria for PTSD due to 
the verified stressor.

Regardless of if any of the Veteran's 
stressors or verified, the examiner should 
determine whether any current acquired 
psychiatric disorder is related to 
service.  The examiner should note the 
service treatment records regarding the 
Veteran's in-service treatment for anxiety 
and the August 17, 1973 psychiatric 
evaluation and diagnoses.  The examiner 
should provide a diagnosis for any 
acquired psychiatric disorder found.  
He/she should then provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the diagnosed disorder arose during 
service or is otherwise related to 
service.

4.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and extent of any current hearing 
loss, and to provide an opinion as to the 
possible relationship to service.  The 
claims file should be provided to and 
reviewed by the examiner.  The 
audiological examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current hearing loss, if extant, is 
related to an incident of the Veteran's 
military service, including noise 
exposure.  The examiner should provide a 
rationale for the conclusions reached.

5.  Schedule the Veteran for a VA 
examination to determine if the Veteran 
suffers from any chronic headache disorder 
or condition that causes blackouts, and to 
provide an opinion as to a possible 
relationship to service.  The claims file 
should be provided to and reviewed by the 
examiner.  If the examiner determines that 
the Veteran suffers from any chronic 
disorder, the examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current disorder is related to an 
incident of the Veteran's military 
service.  The examiner should note the 
April 1973 service treatment record 
regarding the Veteran's dizziness and 
headaches being an anxiety reaction.  The 
examiner should provide a rationale for 
the conclusions reached.

6.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


